[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                                                        U.S. COURT OF APPEALS
                             _____________                ELEVENTH CIRCUIT
                                                              APR 28, 2006
                             No. 05-16738                  THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                            _____________

               D.C. Docket No. 04-00892-CV-ORL-31-JGG

KEVIN H. HUDSON, an individual,


                                                Plaintiff-Appellant,

                                  versus


INTERNATIONAL COMPUTER NEGOTIATIONS, INC.,
a Florida corporation,


                                                Defendant-Appellee.


                              ____________

                Appeal from the United States District Court
                    for the Middle District of Florida
                              ____________

                             (April 28, 2006)

Before MARCUS, WILSON and HILL, Circuit Judges.
PER CURIAM:

      Appellant-plaintiff Kevin H. Hudson (Hudson) appeals the district court’s

grant of summary judgment in favor of International Computer Negotiations, Inc.

(ICN) and against Hudson’s claims arising under the Employee Retirement and

Income Security Act, 29 U.S.C. § 1001, et seq. (ERISA), the Florida Civil Rights

Act, Fl. Stat. § 760, et seq. (FCRA), as well as a state law claim for negligent

misrepresentation. After carefully reviewing the record on appeal and reading the

parties’ briefs, we affirm this appeal for the reasons stated in the district court’s

thorough and well-reasoned order dated November 16, 2005, finding that

Hudson’s “utter inability to support his claims” made them “little more than

frivolous.”

      AFFIRMED.




                                           2